Opinion issued April 17, 2003

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01121-CV
____________

JAMES EDWARD HALE, Appellant

V.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE-INSTITUTIONAL DIVISION,
UNIVERSITY OF TEXAS MEDICAL BRANCH, DR. NGUYEN AND JULIA
LAWSON, P.A., Appellees



On Appeal from the 12th District Court
Walker County, Texas
Trial Court Cause No. 21732



MEMORANDUM  OPINION
 According to information provided by the district clerk, this is an appeal from
a judgment signed on September 25, 2002.  The notice of appeal was filed on October
11, 2002. 
	On November 5, 2002, appellant filed in this Court a federal district court form
entitled, "Application to Proceed in Forma Pauperis."  The filing of this document
does not comply with Texas Rule of Appellate Procedure 20.1(c), which requires a
party seeking to establish his indigence to "file the affidavit of indigence in the trial
court with or before the notice of appeal."  In as much as appellant did not comply
with Texas Rule of Appellate Procedre 20.1(c), he is not entitled to proceed in this
proceeding without advance payment of costs.
	On October 30, 2002, the Court notified appellant that unless within 15 days
of the date of the notice he made arrangements to pay for the record and provided the
Court with proof of payment, his appeal was subject to dismissal for want of
jurisdiction.
	On November 19, 2002, the Court issued an order stating as follows:
This Court's records do not affirmatively show that appellant has paid
the appellate filing fee of $125.  See Tex. R. App. P. 5; Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. July 21, 1998) Tex. Gov't
Code Ann. 51.207(a) (Vernon Supp. 2000).  Each party or parties filing
a notice of appeal are required to pay the appellate filing fee.  Unless
within 15 days of the date of this Order appellant pays such filing fee to
the Clerk of this Court, the appeal will be dismissed.  See Finley v. J.C.
Pace Ltd., 4 S.W.3d 319, 321-22 (Tex. App.- Houston [1st Dist.] 1999)
(order); Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363
(Tex. App.- Houston [1st Dist.] 1999, no pet.).  


	To date, appellant has not paid the filing fee or shown the Court that he
has paid for the record or made arrangements to do so.
	Accordingly, appellants' appeal is dismissed for want of prosecution. 
See Tex. R. App. P. 37.3(b); 5; 42.3(b). 
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.